       Case 2:20-cv-02193-KHV-GEB Document 57 Filed 08/02/21 Page 1 of 16




                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS

ANTONIA DOUGLASS and
ELIZABETH EVERETT,

                   Plaintiffs,
v.                                           Case No. 2:20-cv-02076-KHV-GEB
GARDEN CITY COMMUNITY COLLEGE,
HERBERT J. SWENDER, RODNEY
DOZIER, MERILYN DOUGLASS, BLAKE
WASINGER, JEFF CRIST, BRICE KNAPP,
STEVE MARTINEZ, and TERI WORF,
Trustees of Garden City Community College,
in their official capacities, et al.

and

FREDDIE STRAWDER, and GARDEN
CITY, KANSAS, through its POLICE
DEPARTMENT,

                   Defendants.


 SOPHIA HERNANDEZ,

                    Plaintiff,

 v.                                          Case No. 2:21-cv-02232-KHV-GEB

 GARDEN CITY COMMUNITY COLLEGE,
 RYAN RUDA, MERILYN DOUGLASS,
 BLAKE WASINGER, TERI WORF, STEVE
 MARTINEZ, AND JEFF CRIST,

                   Defendants




4836-1323-6980.1
       Case 2:20-cv-02193-KHV-GEB Document 57 Filed 08/02/21 Page 2 of 16




AARON KUCHARIK,

                   Plaintiff,
v.
                                                        Case No. 2:20-cv-02190-KHV-GEB
GARDEN CITY COMMUNITY COLLEGE,
HERBERT J. SWENDER, MERILYN
DOUGLASS, BLAKE WASINGER, JEFF
CRIST, STEVE MARTINEZ, and TERI
WORF,

                   Defendants.

SHANEY TIUMALU,

                   Plaintiff,
v.
                                                        Case No. 2:20-cv-02193-KHV-GEB
GARDEN CITY COMMUNITY COLLEGE,
HERBERT J. SWENDER, MERILYN
DOUGLASS, BLAKE WASINGER, JEFF
CRIST, STEVE MARTINEZ, and TERI
WORF,

                   Defendants.


                                       PROTECTIVE ORDER

          The parties agree that during the course of discovery and informal settlement discussions

it may be necessary to disclose certain confidential information relating to the subject matter of

this action. They agree that certain categories of such information should be treated as

confidential, protected from disclosure outside this litigation, and used only for purposes of

prosecuting or defending this action and any appeals. The parties jointly request entry of this

proposed Protective Order to limit the disclosure, dissemination, and use of certain identified

categories of confidential information.

          The parties assert in support of their request that protection of the identified categories of

confidential information is necessary because confidential personnel information, confidential


4836-1323-6980.1                                    2
       Case 2:20-cv-02193-KHV-GEB Document 57 Filed 08/02/21 Page 3 of 16




investigative materials, confidential financial and medical information, and other confidential

information is anticipated to be the subject of discovery. Moreover, the Defendant Garden City

Community College, is an educational institution and is subject to the provisions of the Family

Educational Rights and Privacy Act (FERPA), 20 U.S.C. § 1232g; 34 CFR Part 99, and the parties

anticipate discovery requests may encompass student information subject to FERPA protections.

FERPA prohibits the disclosure of documents that contain personally identifiable student

information.       See 20 U.S.C. § 1232g(a)(4)(A); § 1232g(b)(1); 34 C.F.R. § 99.3 (defining

“Personally Identifiable Information”). Personally identifiable information “includes, but is not

limited to –

         (a)       The student's name;

         (b)       The name of the student's parent or other family members;

         (c)       The address of the student or student's family;

         (d)       A personal identifier, such as the student's social security number, student number,

or biometric record;

         (e)       Other indirect identifiers, such as the student's date of birth, place of birth, and

mother's maiden name;

         (f)       Other information that, alone or in combination, is linked or linkable to a specific

student that would allow a reasonable person in the school community, who does not have personal

knowledge of the relevant circumstances, to identify the student with reasonable certainty; or

         (g)       Information requested by a person who the educational agency or institution

reasonably believes knows the identity of the student to whom the education record relates.

Personally identifiable student information includes the student’s name, parent’s name, the

student’s or parent’s address, social security numbers, or other information that would make the

student’s identity easily traceable.”
4836-1323-6980.1                                    3
       Case 2:20-cv-02193-KHV-GEB Document 57 Filed 08/02/21 Page 4 of 16




34 C.F.R. § 99.3(a)–(g).

          “For the purposes of this section, the term “education records” means, except as may be

provided otherwise in subparagraph (B), those records, files, documents, and other materials

which— (i) contain information directly related to a student; and (ii) are maintained by an

educational agency or institution or by a person acting for such agency or institution.” See 20

U.S.C. § 1232g(b)(1).

         This Order will facilitate the exchange of information between the parties. Good cause

exists for the issuance of a protective order.

         For good cause shown under Fed. R. Civ. P. 26(c), the Court grants the parties’ joint request

and hereby enters the following Protective Order:

          1.       Scope. All documents and materials produced in the course of discovery of this

case, including initial disclosures, responses to discovery requests, all deposition testimony and

exhibits, and information derived directly therefrom (hereinafter collectively “documents”), are

subject to this Order concerning Confidential Information as set forth below. As there is a

presumption in favor of open and public judicial proceedings in the federal courts, this Order will

be strictly construed in favor of public disclosure and open proceedings wherever possible.

          2.       Definition of Confidential Information. As used in this Order, “Confidential

Information” is defined as information that the producing party designates in good faith has been

previously maintained in a confidential manner and should be protected from disclosure and use

outside the litigation because its disclosure and use is restricted by statute or could potentially

cause harm to the interests of disclosing party or nonparties. For purposes of this Order, the

parties will limit their designation of “Confidential Information” to the following categories of

information or documents:



4836-1323-6980.1                                  4
       Case 2:20-cv-02193-KHV-GEB Document 57 Filed 08/02/21 Page 5 of 16




                   (a)   Personnel Information regarding current and former employees of

Defendants Garden City Community College and City of Garden City. For purposes of this Order,

“Personnel Information” includes, but is not limited to information typically retained in personnel

files, job application materials, any performance ratings, employee compensation and payroll

information, supervisor notes, medical records, documents related to discipline and/or

termination, documents regarding attendance, and information relating to employment policies.

                   (b)   Personnel Information regarding current and former job applicants of

Defendants Garden City Community College and City of Garden City.

                   (c)   Non-public financial information and other information of Defendant

Garden City Community College that contains trade secrets, future business plans, market

analysis, confidential research, development, commercial or other proprietary information.

                   (d)   Health care information, personnel records, tax records, or other financial

information related to Plaintiffs.

                   (e)   Confidential Title IX files and other investigative materials.

                   (f)   Information covered under the Family Education Rights and Privacy Act

of 1974 and any amendments to it (“FERPA”).

                   (g)   “Criminal Justice Information” which term shall include information (1)

subject to 28 C.F.R. § 20.30 (pertaining to restrictions upon dissemination of Criminal Justice

Information Systems [CJIS] information, (2) criminal history information subject to K.S.A. 22-

4701, et seq., and (3) investigative information not specifically subject to K.S.A. 22-4701, et seq.

but pertaining to law enforcement activities by the City of Garden City.

                   (h)   Documents containing or displaying sensitive personal identifying or

contact information of parties to this lawsuit or witnesses identified in records of the City of

Garden City.
4836-1323-6980.1                                  5
       Case 2:20-cv-02193-KHV-GEB Document 57 Filed 08/02/21 Page 6 of 16




                   (i)   Any testimony regarding Confidential Information as defined in

Paragraphs 2(a)-(h) above.

                   (j)   Extracts and summaries prepared from such materials set forth in

Paragraphs 2(a)-(i) above.

                   (k)   Those portions of briefs, affidavits, memoranda, depositions, or other

writings, including exhibits thereto, which contain or refer to the Confidential Information.

         Information or documents that are available to the public may not be designated as

Confidential Information.

          3.       Form and Timing of Designation. The producing party may designate documents

as containing Confidential Information and therefore subject to protection under this Order by

marking or placing the words “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER”

(hereinafter “the marking”) on the document and on all copies in a manner that will not interfere

with the legibility of the document. As used in this Order, “copies” includes electronic images,

duplicates, extracts, summaries or descriptions that contain the Confidential Information. The

marking will be applied prior to or at the time the documents are produced or disclosed. Applying

the marking to a document does not mean that the document has any status or protection by statute

or otherwise except to the extent and for the purposes of this Order. Copies that are made of any

designated documents must also bear the marking, except that indices, electronic databases, or lists

of documents that do not contain substantial portions or images of the text of marked documents

and do not otherwise disclose the substance of the Confidential Information are not required to

be marked. By marking a designated document as confidential, the designating attorney or party

appearing pro se thereby certifies that the document contains Confidential Information as defined

in this Order.



4836-1323-6980.1                                 6
       Case 2:20-cv-02193-KHV-GEB Document 57 Filed 08/02/21 Page 7 of 16




          4.       Inadvertent Failure to Designate. Inadvertent failure to designate any document

or material as containing Confidential Information will not constitute a waiver of an otherwise

valid claim of confidentiality pursuant to this Order, so long as a claim of confidentiality is

asserted within ten (10) days after discovery of the inadvertent failure.

          5.       FERPA Information. As used in this Order, information or documents that are

protected by FERPA are to be treated as “confidential” regardless of designation.              Any

inadvertent failure to designate does not waive or change the confidential status of such records.

The right to privacy under FERPA belongs to the student. With respect either a discovery request

or subpoena for “education records” of students that are protected by FERPA, Garden City

Community College is obligated to first make reasonable effort to notify the student of the

discovery request or subpoena in advance of compliance so that the student may seek protective

action. 34 CFR §9931(a)(9)(ii).

          6.       Depositions. Deposition testimony will be deemed confidential only if designated

as such when the deposition is taken or within a reasonable time period after receipt of the

deposition transcript. Such designation must be specific as to the portions of the transcript and/or

any exhibits to be protected.

          7.       Protection of Confidential Material.

                   (a)    General Protections. All Confidential documents, along with the

information contained in the documents, shall be used solely for the purpose of the following

lawsuits: Kucharik v. Garden City Community College et. al., Case No. 2:20-cv-02190-KHV-

GEB; Tiumalu v. Garden City Community College et. al., Case No. 2:20-cv-02193-KHV-GEB;

Douglass and Everett v. Garden City Community College et. al., Case No. 2:20-cv-02076-KHV-

GEB; and Hernandez v. v. Garden City Community College et. al., Case No. 2:21-cv-02232-

KHV-GEB (collectively the “GCCC Cases”). Regardless of any CONFIDENTIAL designation,
4836-1323-6980.1                                  7
       Case 2:20-cv-02193-KHV-GEB Document 57 Filed 08/02/21 Page 8 of 16




any document, video, electronic information, or deposition transcript exchanged, used, or created

for any one of the GCCC Cases may be used in any other GCCC Case. Any other use outside of

any GCCC Case for any CONFIDENTIAL designated document is prohibited.

                   (b)   Who May View Designated Confidential Information. Except with the

prior written consent of the designating party or prior order of the court, designated Confidential

Information may only be disclosed to the following persons:

                   (1)   The parties to this litigation; 1
                   (2)   Attorneys and staff for Defendant Garden City Community
                         College, in evaluating or making decisions with respect to
                         plaintiff’s claims;

                   (3)   Counsel for the parties and employees and agents of counsel;

                   (4)   The court and court personnel, including any special master
                         appointed by the court, and members of the jury;

                   (5)   Court reporters, recorders, and videographers engaged for deposi-
                         tions;

                   (6)   Any mediator appointed by the court or jointly selected by the
                         parties;

                   (7)   Any expert witness, outside consultant, or investigator retained
                         specifically in connection with this litigation, but only after such
                         persons have completed the certification contained in Attachment
                         A, Acknowledgment and Agreement to be Bound;

                   (8)   Any potential, anticipated, or actual fact witness and his or her
                         counsel, but only to the extent such confidential documents or
                         information will assist the witness in recalling, relating, or
                         explaining facts or in testifying, and only after such persons have
                         completed the certification contained in Attachment A;
         1
          If the confidential documents contain highly sensitive trade secrets or other highly
sensitive competitive or confidential information or student FERPA information and disclosure to
another party would result in demonstrable harm to the disclosing party, then the parties may
stipulate or move for the establishment of an additional category of protection, (e.g., Attorneys’
Eyes Only) that prohibits disclosure of such documents or information to category or that limits
disclosure only to specifically designated in-house counsel or party representative(s) whose
assistance is reasonably necessary to the conduct of the litigation and who agree to be bound by
the terms of the Order.
4836-1323-6980.1                                  8
       Case 2:20-cv-02193-KHV-GEB Document 57 Filed 08/02/21 Page 9 of 16




                   (9)    The author or recipient of the document (not including a person
                          who received the document in the course of the litigation);

                   (10)   Independent providers of document reproduction, electronic
                          discovery, or other litigation services retained or employed
                          specifically in connection with this litigation;

                   (11)   Employees of defendant City of Garden City’s insurer as
                          necessary to evaluate and make decisions with respect to
                          plaintiffs’ claims; and

                   (12)   Other persons only upon consent of the producing party and on
                          such conditions as the parties may agree.

                   (c)    Control of Documents. The parties must take reasonable efforts to

prevent unauthorized or inadvertent disclosure of documents designated as containing

Confidential Information pursuant to the terms of this Order. Counsel for the parties must

maintain a record of those persons, including employees of counsel, who have reviewed or been

given access to the documents along with the originals of the forms signed by those persons

acknowledging their obligations under this Order.

          8.       Filing of Confidential Information. In the event a party seeks to file any

document containing Confidential Information subject to protection under this Order with the

court, that party must take appropriate action to insure that the document receives proper

protection from public disclosure including: (a) filing a redacted document with the consent of

the party who designated the document as confidential; or (b) when the preceding measures are

inadequate, seeking permission to file the document under seal by filing a motion for leave to

file under seal in accordance with D. Kan. Rule 5.4.6.

          Nothing in this Order will be construed as a prior directive to allow any document to be

filed under seal. The parties understand that the requested documents may be filed under seal only

with the permission of the court after proper motion. If the motion is granted and the requesting

4836-1323-6980.1                                 9
      Case 2:20-cv-02193-KHV-GEB Document 57 Filed 08/02/21 Page 10 of 16




party permitted to file the requested documents under seal, only counsel of record and

unrepresented parties will have access to the sealed documents. Pro hac vice attorneys must obtain

sealed documents from local counsel.

          9.       Challenges to a Confidential Designation. The designation of any material or

document as Confidential Information is subject to challenge by any party. Before filing any

motion or objection to a confidential designation, the objecting party must meet and confer in

good faith to resolve the objection informally without judicial intervention. A party that elects to

challenge a confidentiality designation may file and serve a motion that identifies the challenged

material and sets forth in detail the basis for the challenge; the parties are strongly encouraged to

consider arranging a telephone conference with the undersigned magistrate judge before filing

such a motion, but such a conference is not mandatory. The burden of proving the necessity of a

confidentiality designation remains with the party asserting confidentiality. Until the court rules

on the challenge, all parties must continue to treat the materials as Confidential Information under

the terms of this Order.

          10.      Use of Confidential Documents or Information at Trial or Hearing. Nothing

in this Order will be construed to affect the use of any document, material, or information at any

trial or hearing. A party that intends to present or that anticipates that another party may present

Confidential Information at a hearing or trial must bring that issue to the attention of the court

and the other parties without disclosing the Confidential Information. The court may thereafter

make such orders as are necessary to govern the use of such documents or information at the

hearing or trial.

          11.      Obligations on Conclusion of Litigation.




4836-1323-6980.1                                 10
      Case 2:20-cv-02193-KHV-GEB Document 57 Filed 08/02/21 Page 11 of 16




                   (a)   Order Remains in Effect. Unless otherwise agreed or ordered, all

provisions of this Order will remain in effect and continue to be binding after conclusion of the

litigation.

                   (b)   Return of Confidential Documents. Within thirty (30) days after this

litigation concludes by settlement, final judgment, or final order, including all appeals, all

documents designated as containing Confidential Information, including copies as defined above,

must be returned to the party who previously produced the document unless: (1) the document has

been offered into evidence or filed without restriction as to disclosure; (2) the parties agree to

destruction of the document to the extent practicable in lieu of return;2 or (3) as to documents

bearing the notations, summations, or other mental impressions of the receiving party, that party

elects to destroy the documents and certifies to the producing party that it has done so.

                   (c)   Retention of Work Product. Notwithstanding the above requirements to

return or destroy documents, counsel may retain attorney work product, including an index which

refers or relates to designated Confidential Information, so long as that work product does not

duplicate verbatim substantial portions of the text or images of designated documents. This work

product will continue to be confidential under this Order. An attorney may use his or her own

work product in subsequent litigation provided that its use does not disclose Confidential

Information.

          12.      Order Subject to Modification. This Order is subject to modification by the

court on its own motion or on motion of any party or any other person with standing concerning



         2
          The parties may choose to agree that the receiving party must destroy documents
containing Confidential Information and certify the fact of destruction, and that the receiving party
must not be required to locate, isolate and return e-mails (including attachments to e-mails) that
may include Confidential Information, or Confidential Information contained in deposition
transcripts or drafts or final expert reports.
4836-1323-6980.1                                 11
      Case 2:20-cv-02193-KHV-GEB Document 57 Filed 08/02/21 Page 12 of 16




the subject matter. The Order must not, however, be modified until the parties have been given

notice and an opportunity to be heard on the proposed modification.

          13.      Enforcement of Protective Order. Even after the final disposition of this case,

a party or any other person with standing concerning the subject matter may file a motion to seek

leave to reopen the case for the limited purpose of enforcing or modifying the provisions of this

Order.

          14.      No Prior Judicial Determination.          This Order is entered based on the

representations and agreements of the parties and for the purpose of facilitating discovery. Nothing

in this Order will be construed or presented as a judicial determination that any document or material

designated as Confidential Information by counsel or the parties is entitled to protection under Fed.

R. Civ. P. 26(c) or otherwise until such time as the court may rule on a specific document or issue.

          15.      Persons Bound by Protective Order. This Order will take effect when entered

and is binding upon all counsel of record and their law firms, the parties, and persons made

subject to this Order by its terms.

          16.      Jurisdiction. The court’s jurisdiction to enforce the provisions of this Order will

terminate on the final disposition of this case. But a party may file a motion to seek leave to

reopen the case to enforce the provisions of this Order.

          17.      Applicability to Parties Later Joined. If additional persons or entities become

parties to this lawsuit, they must not be given access to any Confidential Information until they

execute and file with the court their written agreement to be bound by the provisions of this Order.

          18.      Protections Extended to Third-Party’s Confidential Information. The parties

agree to extend the provisions of this Protective Order to Confidential Information produced in

this case by third parties, if timely requested by the third party.



4836-1323-6980.1                                   12
      Case 2:20-cv-02193-KHV-GEB Document 57 Filed 08/02/21 Page 13 of 16




          19.      Confidential Information Subpoenaed or Ordered Produced in Other

Litigation. If a receiving party is served with a subpoena or an order issued in other litigation

that would compel disclosure of any material or document designated in this action as

Confidential Information, the receiving party must so notify the designating party, in writing,

immediately and in no event more than five business days after receiving the subpoena or order.

Such notification must include a copy of the subpoena or court order.

         The receiving party also must immediately inform in writing the party who caused the

subpoena or order to issue in the other litigation that some or all of the material covered by the

subpoena or order is the subject of this Order. In addition, the receiving party must deliver a copy

of this Order promptly to the party in the other action that caused the subpoena to issue.

         The purpose of imposing these duties is to alert the interested persons to the existence of

this Order and to afford the designating party in this case an opportunity to try to protect its

Confidential Information in the court from which the subpoena or order issued. The designating

party bears the burden and the expense of seeking protection in that court of its Confidential

Information, and nothing in these provisions should be construed as authorizing or encouraging a

receiving party in this action to disobey a lawful directive from another court. The obligations set

forth in this paragraph remain in effect while the party has in its possession, custody, or control

Confidential Information by the other party to this case.

         20.       Disclosure of Confidential Information Covered by Attorney-Client Privilege

or Work Product. Whether inadvertent or otherwise, the disclosure or production of any

information or document that is subject to an objection on the basis of attorney-client privilege or

work-product protection, including, but not limited to, information or documents that may be

considered Confidential Information under the Protective Order, will not be deemed to waive a

party’s claim to its privileged or protected nature or estop that party or the privilege holder from
4836-1323-6980.1                                 13
      Case 2:20-cv-02193-KHV-GEB Document 57 Filed 08/02/21 Page 14 of 16




designating the information or document as attorney-client privileged or subject to the work-

product doctrine at a later date. Any party receiving any such information or document must return

it upon request to the producing party. Upon receiving such a request as to specific information

or documents, the receiving party must return the information or documents to the producing party

within 15 days, regardless of whether the receiving party agrees with the claim of privilege and/or

work-product protection. Disclosure of the information or document by the other party prior to

such later designation will not be deemed a violation of the provisions of this Order. Although the

provisions of this section constitute an order pursuant to Rule 502(d) and (e) of the Federal Rules

of Evidence, and will be construed in a manner consistent with the maximum protection provided

by said rule, nothing in this Order is intended or will be construed to limit a party’s right to conduct

a review of documents, including electronically-stored information, for relevance,

responsiveness, or segregation of privileged or protected information before production.

         IT IS SO ORDERED.

         Dated this 2nd day of August, 2021, at Wichita, Kansas.


                                                s/ Gwynne E. Birzer
                                                Gwynne E. Birzer
                                                U. S. Magistrate Judge


WE SO MOVE
and agree to abide by the
terms of this Order


/s/ Sarah A. Brown
Signature

Sarah A. Brown
Printed Name

Counsel for Plaintiffs

4836-1323-6980.1                                   14
      Case 2:20-cv-02193-KHV-GEB Document 57 Filed 08/02/21 Page 15 of 16




s/ Jeremy K. Schrag
Signature

Jeremy K. Schrag
Printed Name

Counsel for Garden City Community College Defendants

/s/Samuel A. Green
Signature

Samuel A. Green
Printed Name

Counsel for Defendants
Strawder and City of Garden City, Kansas

Dated: 7/30/21




4836-1323-6980.1                           15
      Case 2:20-cv-02193-KHV-GEB Document 57 Filed 08/02/21 Page 16 of 16




                                        ATTACHMENT A

                                     ACKNOWLEDGMENT
                                           AND
                                   AGREEMENT TO BE BOUND

         The undersigned hereby acknowledges that he/she has read the Protective Order dated

August 2, 2021 entered in the cases captioned, Kucharik v. Garden City Community College et.

al., Case No. 2:20-cv-02190-KHV-GEB; Tiumalu v. Garden City Community College et. al., Case

No. 2:20-cv-02193-KHV-GEB; Douglass and Everett v. Garden City Community College et. al.,

Case No. 2:20-cv-02076-KHV-GEB; and Hernandez v. v. Garden City Community College et.

al., Case No. 2:21-cv-02232-KHV-GEB (collectively the “GCCC Cases”), and attached hereto,

understands the terms thereof, and agrees to be bound by its terms. The undersigned submits to the

jurisdiction of the United States District Court for the District of Kansas in matters relating to this

Protective Order and understands that the terms of the Protective Order obligate him/her to use

materials designated as Confidential Information in accordance with the order solely for the

purposes of the above-captioned action, and not to disclose any such Confidential Information to

any other person, firm, or concern, except in accordance with the provisions of the Protective

Order.

         The undersigned acknowledges that violation of the Protective Order may result in

penalties for contempt of court.

Name:

Job Title:

Employer:

Business Address:

Date:

Signature

4836-1323-6980.1                                  16
